OPINION — AG — ** NATIONAL GUARD — ACTIVE DUTY — OFFICER ** 72 O.S. 48 [72-48] ENTITLES A STATE, COUNTY, SCHOOL DISTRICT, OR MUNICIPAL OFFICER OR EMPLOYEE, WHEN ORDERED INTO ACTIVE MILITARY SERVICE AT THE DIRECTION OF THE PRESIDENT "FOR A PERSON OF NOT TO EXCEED TWENTY-ONE CONSECUTIVE MONTHS, WITH OR WITHOUT THEIR CONSENT" AND WHO HAS ACTUALLY ENTERED SUCH DUTY OR SERVICE, TO THEREAFTER RECEIVE AN AMOUNT TO THIRTY DAYS' PAY FROM THE STATE, COUNTY, SCHOOL DISTRICT OR MUNICIPALITY OF WHICH HE WAS AN OFFICER OR EMPLOYEE AT THE TIME HE SO ENTERED SAID ACTIVE FEDERAL MILITARY DUTY OR SERVICE. (SALARY, CONSTITUTIONAL, APPOINTMENT, DUTY, MILITARY SERVICE, COMPENSATION) CITE: 44 O.S. 209 [44-209], 72 O.S. 48 [72-48] (MAC Q. WILLIAMSON)